Case 2:18-cv-00412-RWS-RSP Document 44-6 Filed 04/16/19 Page 1 of 3 PageID #: 1386




                     Moffa Exhibit 5
4/12/2019
       Case                            Track your package
               2:18-cv-00412-RWS-RSP Document      44-6 orFiled
                                                          shipment with FedEx Tracking
                                                                04/16/19       Page 2 of 3 PageID #: 1387




                                                                  7748-3086-6880


                                                  Delivered
                                         Monday 4/08/2019 at 3:10 pm



                                                                       DELIVERED

                                                        Signed for by: X.COLLANUS

                                                                 GET STATUS UPDATES
                                                           OBTAIN PROOF OF DELIVERY



                                      FROM                                                                                      TO
                               CHATSWORTH, CA US                                                                            ESPOO FI




        Shipment Facts

        T R AC K I N G N U M B E R               SERVICE                                           W E I G HT
        7748-3086-6880                           FedEx International Economy                       5.4 lbs / 2.45 kgs

        D E L I V E R E D TO                     TOTA L P I E C E S                                TOTA L S H I P M E NT W E I G HT
        Receptionist/Front Desk                  1                                                 5.4 lbs / 2.45 kgs

        TERMS                                    PAC K AG I N G                                    S P E C I A L H A N D L I N G S E CT I O N
        Shipper                                  FedEx Pak                                         Deliver Weekday

        S TA N DA R D T R A N S IT               S H I P DAT E                                     ACT UA L D E L I V E RY
                                                                                                   Mon 4/08/2019 3:10 pm
        4/08/2019 by 6:00 pm                     Mon 4/01/2019




        Travel History                                                                                                                Local Scan Time

        Monday , 4/08/2019
         3:10 pm                     ESPOO FI                      Delivered

         10:51 am                    VANTAA FI                     On FedEx vehicle for delivery

         10:01 am                    VANTAA FI                     International shipment release -

                                                                   Import

         10:00 am                    VANTAA FI                     At local FedEx facility

         9:59 am                     VANTAA FI                     In transit
                                                                   Package available for clearance
https://www.fedex.com/apps/fedextrack/index.html?tracknumbers=7748-3086-6880&cntry_code=us                                                              1/2
4/12/2019
       Case                            Track your package
               2:18-cv-00412-RWS-RSP Document      44-6 orFiled shipment    with FedEx Tracking
                                                                         04/16/19       Page 3 of 3 PageID #: 1388
                                            Package available for clearance

         5:00 am                VANTAA FI                         At destination sort facility

        Saturday , 4/06/2019
         12:56 pm               STOCKHOLM-ARLANDA SE              In transit


        Friday , 4/05/2019
         5:00 am                KOELN DE                          Departed FedEx location

         5:00 am                KOELN DE                          In transit

         2:02 am                KOELN DE                          In transit


        Thursday , 4/04/2019
         1:20 pm                KOELN DE                          Arrived at FedEx location

         5:47 am                ROISSY CHARLES DE GAULLE CEDEX Departed FedEx location
                                FR

         4:54 am                ROISSY CHARLES DE GAULLE CEDEX In transit
                                FR

        Wednesday , 4/03/2019

         11:00 pm               ROISSY CHARLES DE GAULLE CEDEX At local FedEx facility
                                FR

         11:00 pm               ROISSY CHARLES DE GAULLE CEDEX In transit
                                FR

         8:56 pm                ROISSY CHARLES DE GAULLE CEDEX At local FedEx facility
                                FR

         8:13 pm                ROISSY CHARLES DE GAULLE CEDEX In transit
                                FR

         7:24 pm                ROISSY CHARLES DE GAULLE CEDEX In transit
                                FR

         6:54 pm                ROISSY CHARLES DE GAULLE CEDEX Arrived at FedEx location
                                FR

         5:13 am                MEMPHIS, TN                       In transit

         4:48 am                MEMPHIS, TN                       In transit

         3:53 am                MEMPHIS, TN                       Departed FedEx location


        Tuesday , 4/02/2019
         11:04 pm               MEMPHIS, TN                       In transit

         1:00 pm                MEMPHIS, TN                       Arrived at FedEx location


        Monday , 4/01/2019
         7:55 pm                NORTH HILLS, CA                   Left FedEx origin facility

         4:04 pm                NORTH HILLS, CA                   Picked up


        Thursday , 3/28/2019
         10:49 pm                                                 Shipment information sent to FedEx




https://www.fedex.com/apps/fedextrack/index.html?tracknumbers=7748-3086-6880&cntry_code=us                           2/2
